


110 HR 3558 IH: To provide for the establishment of a Center of

U.S. House of Representatives
2007-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3558
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2007
			Mr. Boozman (for
			 himself, Mr. Hall of New York,
			 Mrs. Wilson of New Mexico,
			 Ms. Berkley,
			 Mr. Miller of Florida,
			 Mr. Gordon of Tennessee,
			 Mr. Filner,
			 Mr. McGovern,
			 Mr. Hayes,
			 Mr. Bilirakis,
			 Ms. Norton,
			 Mr. Brady of Pennsylvania, and
			 Mr. Berry) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services, and in addition to the Committee on
			 Veterans’ Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for the establishment of a Center of
		  Excellence in Prevention, Diagnosis, Mitigation, Treatment, and Rehabilitation
		  of Military Eye Injuries, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Military
			 Eye Trauma Treatment Act of 2007.
		2.Center of
			 excellence in prevention, diagnosis, mitigation, treatment, and rehabilitation
			 of military eye injuries
			(a)Establishment
				(1)In
			 generalChapter 55 of title 10, United States Code, is amended by
			 inserting after section 1105 the following new section:
					
						1105a.Center of
				Excellence in Prevention, Diagnosis, Mitigation, Treatment, and Rehabilitation
				of Military Eye Injuries
							(a)In
				GeneralThe Secretary of Defense shall establish within the
				Department of Defense a center of excellence in the prevention, diagnosis,
				mitigation, treatment, and rehabilitation of military eye injuries to carry out
				the responsibilities specified in subsection (c). The center shall be known as
				a Center of Excellence in Prevention, Diagnosis, Mitigation, Treatment,
				and Rehabilitation of Military Eye Injuries.
							(b)PartnershipsThe
				Secretary shall ensure that the Center collaborates to the maximum extent
				practicable with the Secretary of Veterans Affairs, institutions of higher
				education, and other appropriate public and private entities (including
				international entities) to carry out the responsibilities specified in
				subsection (c).
							(c)Responsibilities(1)The Center shall—
									(A)develop, implement, and oversee a
				registry of information for the tracking of the diagnosis, surgical
				intervention or other operative procedure, other treatment, and follow up for
				each case of significant eye injury incurred by a member of the armed forces
				while serving on active duty;
									(B)ensure the electronic exchange with
				the Secretary of Veterans Affairs of information obtained through tracking
				under subparagraph (A); and
									(C)enable the Secretary of Veterans Affairs to
				access the registry and add information pertaining to additional treatments or
				surgical procedures and eventual visual outcomes for veterans who were entered
				into the registry and subsequently received treatment through the Veterans
				Health Administration.
									(2)The registry under this subsection
				shall be known as the Military Eye Injury Registry (hereinafter
				referred to as the Registry).
								(3)The Center shall develop the Registry in
				consultation with the ophthalmological specialist personnel and optometric
				specialist personnel of the Department of Defense and the ophthalmological
				specialist personnel and optometric specialist personnel of the Department of
				Veterans Affairs. The mechanisms and procedures of the Registry shall reflect
				applicable expert research on military and other eye injuries.
								(4)The mechanisms of the Registry for
				tracking under paragraph (1)(A) shall ensure that each military medical
				treatment facility or other medical facility shall submit to the Center for
				inclusion in the Registry information on the diagnosis, surgical intervention
				or other operative procedure, other treatment, and follow up for each case of
				eye injury described in that paragraph as follows (to the extent
				applicable):
									(A)Not later than 30 days after surgery or
				other operative intervention, including a surgery or other operative
				intervention carried out as a result of a follow-up examination.
									(B)Not later than 180 days after the
				significant eye injury is reported or recorded in the medical record.
									(5)(A)The Center shall provide
				notice to the Blind Rehabilitation Service of the Department of Veterans
				Affairs and to the eye care services of the Veterans Health Administration on
				each member of the armed forces described in subparagraph (B) for purposes of
				ensuring the coordination of the provision of ongoing eye care and visual
				rehabilitation benefits and services by the Department of Veterans Affairs
				after the separation or release of such member from the armed forces.
									(B)A member of the armed forces
				described in this subparagraph is a member of the armed forces as
				follows:
										(i)A member with a significant eye injury
				incurred while serving on active duty, including a member with visual
				dysfunction related to traumatic brain injury.
										(ii)A member with an eye injury incurred
				while serving on active duty who has a visual acuity of 20/200 or less in the
				injured eye.
										(iii)A member with an eye injury incurred
				while serving on active duty who has a loss of peripheral vision resulting in
				twenty degrees or less of visual field in the injured eye.
										(d)Utilization of
				Registry InformationThe Secretary of Defense and the Secretary
				of Veterans Affairs shall jointly ensure that information in the Military Eye
				Injury Registry is available to appropriate ophthalmological and optometric
				personnel of the Department of Veterans Affairs for purposes of encouraging and
				facilitating the conduct of research, and the development of best practices and
				clinical education, on eye injuries incurred by members of the armed forces in
				combat.
							.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 55 of
			 such title is amended by inserting after the item relating to section 1105 the
			 following new item:
					
						
							1105a. Center of Excellence in Prevention,
				Diagnosis, Mitigation, Treatment, and Rehabilitation of Military Eye
				Injuries.
						
						.
				(b)Inclusion of
			 Records of OIF/OEF VeteransThe Secretary of Defense shall take
			 appropriate actions to include in the Military Eye Injury Registry established
			 under section 1105a of title 10, United States Code (as added by subsection
			 (a)), such records of members of the Armed Forces who incurred an eye injury
			 while serving on active duty on or after September 11, 2001, but before the
			 establishment of the Registry, as the Secretary considers appropriate for
			 purposes of the Registry.
			(c)Report on
			 EstablishmentNot later than 180 days after the date of the
			 enactment of this Act, the Secretary shall submit to Congress a report on the
			 status of the Center of Excellence in Prevention, Diagnosis, Mitigation,
			 Treatment, and Rehabilitation of Military Eye Injuries under section 1105a of
			 title 10, United States Code (as so added), including the progress made in
			 establishing the Military Eye Injury Registry required under that
			 section.
			(d)Traumatic Brain
			 Injury Post Traumatic Visual SyndromeIn carrying out the program
			 at Walter Reed Army Medical Center, District of Columbia, on Traumatic Brain
			 Injury Post Traumatic Visual Syndrome, the Secretary of Defense and the
			 Department of Veterans Affairs shall jointly provide for the conduct of a
			 cooperative program for members of the Armed Forces and veterans with Traumatic
			 Brain Injury by military medical treatment facilities of the Department of
			 Defense and medical centers of the Department of Veterans Affairs selected for
			 purposes of this subsection for purposes of vision screening, diagnosis,
			 rehabilitative management, and vision research, including research on
			 prevention, on visual dysfunction related to Traumatic Brain Injury.
			(e)Authorization of
			 AppropriationsThere is hereby authorized to be appropriated for
			 the Department of Defense for fiscal year 2008 for Defense Health Program,
			 $5,000,000 for the Center of Excellence in Prevention, Diagnosis, Mitigation,
			 Treatment, and Rehabilitation of Military Eye Injuries under section 1105a of
			 title 10, United States Code (as so added).
			
